United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
___________

No. 08-2003
___________

In re: Tommy F. Robinson,            *
                                     *
             Debtor,                 *
----------                           *
                                     *
Tommy F. Robinson,                   *
                                     *
             Appellant,              *
                                     *
       v.                            *   Appeals from the United States
                                     *   District Court for the
Boyd Rothwell; Bill Thompson;        *   Eastern District of Arkansas.
Wildlife Farms II, LLC,              *
                                     *   [UNPUBLISHED]
          Appellees.                 *
___________

No. 08-2004
___________

In re: Tommy F. Robinson; Carolyn    *
Robinson,                            *
                                     *
             Debtors,                *
----------                           *
                                     *
Tommy F. Robinson, Carolyn           *
Robinson,                            *
                                     *
             Appellants,             *
                                     *
       v.                            *
                                      *
Wildlife Farms II, LLC, also known as *
Mallard Pointe Lodge and Reserve      *
LLC; Bill Thompson; Boyd Rothwell, *
                                      *
            Appellees.                *
___________

No. 08-2005
___________

In re: Tommy F. Robinson,              *
                                       *
            Debtor,                    *
----------                             *
                                       *
Tommy F. Robinson,                     *
                                       *
            Appellant,                 *
                                       *
        v.                             *
                                       *
Wildlife Farms II, LLC; Bill Thompson; *
Boyd Rothwell,                         *
                                       *
            Appellees.                 *


                                 ___________

                            Submitted: July 7, 2009
                               Filed: August 25, 2009
                                ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________



                                      -2-
PER CURIAM.

       Tommy Robinson and Carolyn Robinson appeal an order of the district court
(1) holding Tommy Robinson in criminal contempt of a bankruptcy court order and
imposing on him a 60-day sentence of incarceration (suspended pending this appeal),
a $5,000 fine, and awards of attorney’s fees and costs, plus other expenses; and
(2) affirming the bankruptcy court’s denial of a discharge in bankruptcy for each of
them. Upon careful review, we reverse in part and affirm in part.

       We first conclude that Tommy Robinson was improperly held in criminal
contempt of court for violating a bankruptcy court order that enjoined him from taking
“any actions to interfere in any way with the administration of these jointly
administered bankruptcies,” because the bankruptcy court’s order was neither
sufficiently specific to be enforceable, nor clear and unambiguous, see C.H. Robinson
Co. v. Medco, Inc. (In re Medlock), 406 F.3d 1066, 1071 (8th Cir. 2005) (individual
may not be held in contempt for violating order unless order is sufficiently specific
to be enforceable); Imageware, Inc. v. U.S. W. Commc’ns, 219 F.3d 793, 797 (8th Cir.
2000) (to support finding of contempt, order in question must be clear and
unambiguous); and thus it cannot be said beyond a reasonable doubt that he
knowingly and willfully violated the bankruptcy court’s order when he filed a separate
state-court action, much less when he sought permission from the bankruptcy court
to file other lawsuits, see Wright v. Nichols, 80 F.3d 1248, 1250 (8th Cir. 1996)
(criminal contempt requires proof beyond reasonable doubt that defendant committed
knowing and willful violation of prior court order); see also Int’l Union, United Mine
Workers of Am. v. Bagwell, 512 U.S. 821, 826 (1994) (criminal contempt is crime in
ordinary sense, and criminal penalties may not be imposed on someone who has not
been afforded protections that Constitution requires of such criminal proceedings).
We therefore conclude that the district court erred in imposing against Tommy
Robinson the punitive 60-day sentence and the $5,000 fine.



                                         -3-
       We further conclude, however, that the awards against Tommy Robinson of
attorney’s fees and costs, plus other expenses, were appropriate. See Jake’s, Ltd. v.
City of Coates, 356 F.3d 896, 899-904 (8th Cir. 2004) (concluding that district court
erred by imposing what was essentially criminal contempt sanction, but affirming
contempt orders to extent they required payment of compensatory damages); Chicago
Truck Drivers v. Bhd. Labor Leasing, 207 F.3d 500, 505 (8th Cir. 2000) (civil
contempt may be employed to compensate complainant for losses sustained); see also
Young v. U.S. ex rel. Vuitton et Fils S.A., 481 U.S. 787, 801 (1987) (while court has
authority to initiate prosecution for criminal contempt, exercise of that authority must
be restrained by principle that court should use only least possible power needed to
achieve end proposed; court should use criminal sanctions only if civil remedy is
deemed inadequate).

       Finally, as to the denial of discharges, we conclude that the bankruptcy court
did not clearly err in finding that the Robinsons each acted knowingly and
fraudulently in providing inaccurate information on their bankruptcy schedules. See
Williamson v. Fireman’s Fund Ins. Co., 828 F.2d 249, 251-52 (4th Cir. 1987) (in
affirming denial of discharge under 11 U.S.C. § 727(a)(4)(A), reviewing for clear
error bankruptcy court’s finding that debtor knowingly and fraudulently made false
oaths in connection with bankruptcy; explaining that, because determination of
fraudulent intent depends largely upon assessment of debtor’s credibility and
demeanor, deference to bankruptcy court is particularly appropriate).

       Accordingly, we reverse the district court’s finding that Tommy Robinson was
in criminal contempt of court, we vacate the 60-day sentence and the $5,000 fine, and
we affirm the district court’s order in all other respects.
                        ______________________________




                                          -4-